Citation Nr: 1425672	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  11-15 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran served on active duty in the Air Force Air National Guard from August 12, 1987 to December 16, 1987, from January 7, 2001 to September 27, 2002, from February 2004 through September 29, 2004, and from October 1, 2004 to May 15, 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Detroit, Michigan, Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

The Veteran's current and chronic diabetes mellitus, regardless of whether being diagnosed as Type I or Type II, had it onset during active duty.  


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of service treatment records shows that in November 2004, during the Veteran's third and last period of active duty, he was diagnosed with diabetes mellitus which was initially diagnosed as Type II, or adult-onset, diabetes; however, that diagnosis was subsequently changed to Type I, juvenile diabetes.  Specifically, service treatment records show that in February 2005 it was noted that diabetes 

mellitus was first diagnosed during the Veteran's third period of active duty, in November 2004, and in February 2005, the diagnosis was Type II diabetes mellitus.  In August 2005 the diagnosis was changed to Type I diabetes mellitus.  An October 2005 Line of Duty Determination noted that the November 2004 diagnosis of diabetes mellitus was a "new onset" of diabetes mellitus.  

However, a narrative summary prepared for a Medical Board noted that when first diagnosed with diabetes in November 2004 it was initially thought that the Veteran had Type II diabetes mellitus but after an evaluation by endocrinologists, the diagnosis was changed to Type I (juvenile) diabetes mellitus.  The formal Medical Board Report in February 2006 noted that the approximate date of onset of the diabetes mellitus was November 2004 and that it was incurred while the Veteran was entitled to basic pay and had not existed prior to or been permanently aggravated during active service.  

On VA examination in August 2008, the VA examiner reported that the Veteran was first diagnosed with his diabetes mellitus in the year 2004, at age 35, with diabetes mellitus Type I.  After a physical examination, the VA examiner diagnosed diabetes mellitus, Type I. The examiner stated that the Veteran's diabetes mellitus was not due to, aggravated, or in any way related to the Veteran's period of time in the military service.  

An addendum, by another VA physician, in May 2012, concluded that the Veteran had Type I diabetes mellitus and that based on a search of literature, no environmental factors had been definitively identified and, hence, the Veteran's diabetes was less likely than not caused by an in-service injection to prevent anthrax and, so, this was not a possible cause of his diabetes, according to a review of literature.  

Service connection is warranted for disability incurred or aggravated during active service or by application of certain rebuttable presumptions for chronic diseases, 

e.g., diabetes mellitus, which manifest within one year after active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2013).  

It is indisputable that the Veteran's diabetes mellitus first manifested during his third period of active duty, while he was an adult, regardless of whether it was classified at Type I, or juvenile, diabetes as opposed to Type II, or adult-onset, diabetes.  While the 2008 medical opinion was that the diabetes mellitus was not due to, aggravated, or in any way related to the Veteran's military service and the 2012 addendum stated that it was less likely than not caused by an in-service vaccine to prevent anthrax, a determination as to causation is not required when, as here, a chronic disease is clearly shown to have first manifested during active service and did not pre-exist military service and is not due to willful misconduct.  

As to this, 38 C.F.R. § 3.303 provides that "service connection . . . basically means that . . . a particular injury or disease resulting in disability was incurred coincident [italics added] with service [and] [t]his may be accomplished by affirmatively showing inception or aggravation during service. . . ."  In other words, it is not always required that a disease which was incurred during service must always be shown to have commenced because of some event or occurrence during service, i.e., it need not be caused by an event or occurrence during service.  Rather, it may be merely "coincident" with military service.   In this case, it is undisputed that, despite a diagnosis of Type I or juvenile diabetes mellitus, the Veteran never had any active symptoms or diabetes during his childhood or even during his earlier two periods of active duty.  Moreover, the Medical Board Report clearly establishes that his diabetes did not preexist the third period of active service.  Thus, regardless of whether the diabetes mellitus is now classified as Type I (juvenile) or as Type II (adult onset), the diabetes mellitus clearly and indisputably had in inception and onset during the Veteran's third period of active military service.  

Accordingly, service connection for diabetes mellitus is warranted.  


ORDER

Service connection for diabetes mellitus is granted.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


